Citation Nr: 0409129	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  01-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date, prior to May 8, 1979 
for a grant of service connection for post-traumatic stress 
disorder (PTSD)

2.  Entitlement to an effective date, prior to March 14, 2001 
for a grant of service connection for residuals of a spinal 
cord injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970 and from February 1974 to October 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from October 2000 and June 2002 rating decisions the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In October 2000 the RO denied entitlement to an effective 
date, prior to May 8, 1979, for a grant of service connection 
for PTSD.  In June 2002 the RO granted entitlement to service 
connection for residuals of a spinal cord injury with 
cervical stenosis, degenerative spurring and disc desiccation 
effective March 14, 2001.

It appears from the veteran's correspondence in August 2000, 
December 2000 and January 2001 that he is seeking an 
effective date, prior to October 21, 1996, for a 70 percent 
rating for PTSD.  This matter and clear and unmistakable 
error as a basis for an earlier effective date are new issues 
that were initially addressed in a supplemental statement of 
the case (SSOC), undated in the record although likely issued 
early in 2003.  

The Board's procedural rules in effect since February 2002 do 
not permit the use of an SSOC to announce decisions not 
previously addressed in a statement of the case.  See 
38 C.F.R. § 19.31 as amended at 67 Fed. Reg. 3104 (Jan. 23, 
2002). Thus, the issues are referred to the RO as they have 
not received a proper initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

In November 2002 the veteran and a friend provided oral 
testimony before a Decision Review Officer at the RO, and in 
November 2003 before the undersigned Veterans Law Judge in 
Washington, DC.  Transcripts of their testimony have been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran in September 1971 filed a VA compensation 
claim to establish service connection for ulcer disease; PTSD 
or another psychiatric disorder was not mentioned at the time 
as having been treated previously during or since military 
service.

2.  There was no application for service connection of a 
nervous disorder filed within a year of VA treatment the 
veteran received in 1977.

3.  The RO in 1981 granted service connection for PTSD from 
May 8, 1979.

4.  PTSD was initially mentioned in a formal application for 
service connection filed on May 8, 1979; there was a pending 
claim for service connection prior to the formal application 
based upon information in VA clinical records beginning March 
6, 1979.

5.  The veteran filed a VA compensation claim on March 14, 
2001 to establish service connection for residuals of a neck 
injury as having been treated previously during or since 
military service.

6.  The RO in June 2002 granted service connection for a 
spinal cord disability from March 14, 2001.

7.  Although a neck injury during service was mentioned in 
the formal application for service connection filed on March 
14, 2001, there was a pending claim for service connection 
prior to the formal application based upon information in a 
VA clinical record dated November 9, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for a grant of service 
connection for PTSD, retroactive to March 6, 1979, have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.155, 3.157, 3.160, 3.400 (2003).

2.  The criteria for an effective date for a grant of service 
connection of a spinal cord disorder retroactive to November 
9, 2000, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110; 38 C.F.R. §§ 3.155, 3.157, 3.160, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records for the veteran's first period of 
active service show depression and anxiety mentioned in 1968 
and 1969 and are unremarkable for any injury of the spine 
other than a January 1970 report of back pain after lifting a 
pool table.  Complaints of headaches late in 1969 were not 
reported as related to any neck injury.  There was no 
psychiatric disorder or spine disorder noted in the 
separation examination in early 1970.  The veteran's DD Form 
214 for this period of service shows he received the Combat 
Infantryman Badge.

The veteran filed his initial VA compensation claim in 
September 1971 for ulcer disease that the RO granted and he 
was also granted service connection for hemorrhoids and 
dermatophytosis.  In deciding the claim, the RO considered 
the initial VA examination in 1972 that showed he did not 
refer to any psychiatric disorder or spine injury residuals.  
The notice advised him of the disabilities service-connected 
and the rating for each.  There was a reference, apparently 
from a personal physician, to him seeking treatment at a VA 
facility in mid 1973, but the information on file did not 
identify any disorder.  

The veteran reentered military service in early 1974.  The 
service medical records were forwarded to VA in 1979 (VA Form 
119 dated in April 1979) and showed the examination in 
February 1974 for military service was pertinently 
unremarkable.  He was seen several times for complaints of 
nervousness, with examiner's reporting anxiety neurosis and a 
drinking problem.  A medical-psychiatric evaluation late in 
1974 showed the diagnosis was immature personality, but there 
was no psychiatric disorder listed in the summary of defects 
and diagnoses on the separation examination.  The record for 
this period of service showed he was seen for low back pain 
late in 1974 that was assessed as low back pain, probable 
strain.  The separation examination in October 1974 showed a 
normal spine and no history of back pain or a spine injury.  

The VA records (VA Form 10-7131) show the veteran was 
admitted to a VA hospital in early 1977 with the diagnosis of 
depressive neurosis.  Contemporaneous VA clinical records 
mentioned the question of a nervous stomach and noted he was 
service-connected for duodenal ulcer, hemorrhoids and 
dermatophytosis.  He submitted a statement late in 1977 that 
referred to recent treatment for the service-connected skin 
disability.  He asked the RO to obtain these records to 
support a claim for increase. 

VA received a claim for service connection for a psychiatric 
disorder from the veteran's representative on May 8, 1979.  
The claim identified recent VA treatment within the previous 
30 days and the records obtained showed psychiatric 
complaints noted beginning on March 7, 1979.  He was also 
seen in early April 1979 and the diagnosis was chronic 
anxiety neurosis.  The VA in September 1979 denied service 
connection for a nervous disorder that it described as 
depressive reaction with history of immature personality. 

On appeal, the Board returned the case to the RO for a 
psychiatric examination, which the RO obtained and also had a 
general medical examination completed.  The latter was 
reported as essentially negative.  The psychiatric examiner 
noted the references in the service medical records, that the 
veteran was seen as an outpatient at a VA hospital in 1977 
and the impression at the time was depressive neurosis.  


Reportedly at that time he was referred for outside help as 
he was not service-connected.  The examiner diagnosed PTSD 
and indicated he would not argue with the previous diagnosis 
of immature personality.  

The RO granted service connection for PTSD in February 1981 
and rated the disorder 10 percent disabling from May 8, 1979, 
the date of claim according to the rating decision.  The RO 
informed the veteran of the determination and that his appeal 
was being withdrawn as the decision allowed all benefits 
sought; however, the record shows that the veteran disagreed 
with the determinations made in the RO decision to reduce the 
rating for ulcer disease.  

VA records through examinations in 1997 showed no reference 
to any spinal cord disorder.  The veteran related complaints 
during a July 1984 VA data base interview wherein he reported 
a five to six year history of back pain and that he hurt his 
back with the postal service.  An April 1984 VA examination 
for herbicide exposure noted a normal spine.  In August 1986 
he complained of headaches and neck pain that was assessed as 
tension/vascular headaches.  There was a reference to tension 
headaches in 1988.

He was seen in September 1999 with the complaint of headache 
and neck pain for two months.  The evaluation that continued 
through mid 2000 revealed multilevel cervical spine stenosis 
and degenerative joint disease of the cervical spine.  
Reported was a 20-year history of neck pain with headaches 
and radiation to the arms.  In a VA clinical record dated 
November 9, 2000, it was reported that the veteran related 
having hurt his neck in Vietnam on "hill 69" when he jumped 
down a small cliff but that he did not report it or think 
about it. 

In July 2000, the veteran wrote regarding PTSD that he was 
seeking compensation from the time he left military service.  
He argued, in essence, that he was made sick in the military 
and should be compensated from the early 1970's when he first 
filed the claim for compensation.  

VA received correspondence from a United States Senator on 
March 13, 2001, with a letter from the veteran that mentioned 
the neck injury during military service.  In June 2001, in 
the VA application form, the veteran stated that in 1969 in 
Vietnam he was hurt in a fall on "Hill 69", but was not 
aware that it caused damage to his spine.  He stated that he 
had had severe problems with the spine since that accident.  
In December 2001 the veteran stated that his VA record would 
show that he complained about neck pain ever since the first 
time he hurt his neck in Vietnam.  

The RO in June 2002 granted service connection for residuals 
of a spinal cord injury after consideration of the record 
that included a VA medical opinion establishing a nexus 
between the current disability and the neck injury the 
veteran reported having sustained in military service.  The 
RO explained in the decision that the effective date for 
service connection, March 14, 2001, was the date the claim 
had been filed more than one year after separation from 
service.  

Thereafter, the veteran has repeatedly argued through 
numerous letters and RO and Board hearings, in essence, that 
he should be compensated from the time he was injured 
military service or no later than immediately after his 
separation from service.  (Board hearing (T) inter alia at 6, 
8-9, 12)  At the Board hearing (T 7) he stated that a VA 
physician recently found all diagnoses of personality 
disorders invalid and regarding the spinal cord disability, 
that he did not have much of a problem and degenerative 
disease was found about two years ago (T 10).  A copy of the 
medical statement reported at the Board hearing is of record.


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  

The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  


Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an earlier 
effective date for service connection for PTSD has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a grant of the benefit sought in 
part.  In addition, there is no factual issue being argued.  
Simply stated the veteran believes he should be compensated 
from the time of the onset of disability during military 
service.  Any argument regarding misdiagnosis goes more 
appropriately to the question of clear and unmistakable 
error, a matter the Board has referred to the RO for reasons 
previously discussed in the introduction to this decision.  

Application of well established law to the facts as they are 
shown in the extensively developed record beginning in the 
1970's allows for a partial grant as will be discussed below.  

In any event, the veteran did receive a satisfactory VCAA 
letter in March 2003 and other notice through the rating 
decision in October 2000, the statement of the case in 
January 2001 and subsequent supplemental statements of the 
case.  Further, the record has been thoroughly developed as 
evidenced in the seven volumes of records that include VA 
records beginning in the 1970's, and hearing testimony.  
Thus, in light of the development in the claim any deficiency 
of notice based solely on its timing would be harmless error.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

As for the claim for an earlier effective date for service 
connection of a spinal cord disability, the RO issued a 
comprehensive VCAA notice letter in March 2001 before it 
decided the claim for service connection.  The veteran 
appealed the initial determination of the effective date.  In 
such circumstances the VA General Counsel has concluded that 
under 38 U.S.C.A. § 5103(a), VA, upon receipt of a complete 
or substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  



VA has completed the essential development and procedural 
steps outlined in the VA General Counsel's precedent opinion.  
The record developed in connection with this claim has 
coincided in time with the PTSD claim and as a result the 
record is well documented from the 1970's.  Therefore there 
is no further assistance required on VA's part to insure an 
informed decision.  The Board observes that in March 2003 VA 
issued another VCAA notice letter that addressed this matter, 
although it was not obligated to do so.  As noted below, the 
record does allow for a partial grant of the benefit sought.


Earlier Effective Dates for Service Connection

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide generally that 
the effective date for disability compensation based on 
service connection shall be the later of the date of claim or 
the date entitlement arose.  

Initially the Board advises the veteran that compensation may 
be paid from the day following separation from service.  This 
contemplates an injury occurred during military service and 
there is current evidence of disability linked to that injury 
and this principle is clearly set out in the law and 
implementing regulations.  Thus, the veteran should 
understand that there is no authority to pay VA compensation 
earlier than the day following separation from military 
service if filing requirements are met.  

Regarding PTSD, the basis for the May 8, 1979 effective date 
selected by the RO is readily apparent from the record.  The 
veteran challenges the RO decisions on service connection.  
Nothing specific to a claim for PTSD or any psychiatric 
disorder was communicated to the RO formally until May 8, 
1979, when correspondence referenced an intention to claim 
service connection.  There is simply no pertinent 
communication earlier in the claims folder.  

The appellant argues that the award of service connection 
should be made effective no later than 1970 when he left 
military service.  The applicable law provides the effective 
date for an original claim is governed by 38 U.S.C.A. § 
5110(a).  This provision states that such an effective date 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of claim.  The 
implementing regulation 38 C.F.R. § 3.400(b)(2) provides that 
the effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later, unless the claim is 
received within one year after separation from service.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The appellant's argument seems 
grounded on his interpretation of the claim in retrospect.  
The service medical records for his first period of service 
did mention nervous disorders, but his original application 
was limited to ulcer disease and a nervous disorder was not 
mentioned in other medical records contemporaneous with the 
1971 claim.  

The veteran did not mention a nervous disorder when the RO 
notified him of the initial determination regarding ulcers, a 
skin disorder and hemorrhoids.  The latter two disorders were 
apparently service-connected based upon the initial VA 
examination and information in the service medical records, 
the fact that the veteran did not claim service connection 
did not deter the RO.  However a psychiatric disorder was, in 
essence, not a disability of record at that time in view of 
the unremarkable VA examination.   

The medical evidence showing treatment in 1977 did not 
contain a diagnosis of PTSD or for that matter any reference 
to military service as a precipitant.  The medical records 
did not contain objective medical evidence indicating that 
the veteran suffered from anything other than a nervous 
stomach.  He was service-connected for ulcer disease at that 
time.  Further, the Board must point out that mere presence 
of the medical evidence does not establish intent on the part 
of the veteran to seek service connection for the condition.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  

The record shows that the veteran's submissions to the RO did 
not seek compensation for a psychiatric disorder based on 
service inception.  Thus, the Board finds that a review of 
all of the evidence prior to May 1979 does not reasonably 
reveal that he was seeking service connection for PTSD or any 
psychiatric disorder for that matter.  See also Buckley v. 
West, 12 Vet. App. 76, 82-83 (1998); Suttman v. Brown, 5 Vet. 
App. 127, 132 (1993); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  There does not appear to have been any claim filed 
after his release from service in 1974 based on the fact that 
the RO did not request the service records until 1979, at the 
time he filed his initial claim for service connection for 
PTSD.  

Consideration of the 1977 reports as an informal claim is not 
persuasive.  Under section 3.157(a), a report of examination 
or hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of section 3.157(b).  
Section 3.157(b)(1) addresses when a VA examination report 
may constitute an informal claim.  Recent lay statements are 
not helpful.

This provision is applicable when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination.  No claim specifying PTSD 
or a psychiatric disorder linked to military service was 
submitted within one year of the 1977 treatment reports.  
Therefore, the second basis for acceptance as a claim under 
the regulation is not met here.  It appears the veteran did 
not seek treatment although he was referred, as there is no 
reference to outstanding private records available for that 
time period.

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to May 8, 1979.  
Consequently, the record does allow for an earlier effective 
date for service connection in this case.  The VA reports 
show the veteran was seen for psychiatric complaints on March 
6, 1979, and a communication contemplated by 38 C.F.R. 
§§ 3.157 and 3.160 followed to establish an informal claim at 
the time of outpatient treatment.  

Therefore, the appropriate effective date for service 
connection should be March 6, 1979, and compensation would be 
properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  The Board feels it 
should point out that the service records for the second 
period of service were apparently not received until sometime 
after the receipt of claim in May 1979.  Thus any argument 
regarding misdiagnosis of a psychiatric disorder during that 
period seems irrelevant to the effective date determination 
as it apparently did not influence the decision in 1981 
wherein the RO granted service connection.  

Turning to the spinal cord disability, it is readily apparent 
from the record how the RO selected March 14, 2001, as the 
effective date.  The veteran challenges the RO decisions on 
service connection under the same theory as he sought to 
apply to the PTSD claim.  Nothing specific to a claim for a 
neck disability or any spinal cord injury was communicated to 
the RO formally until March 14, 2001, when correspondence 
referenced an intention to claim service connection.  There 
is simply no pertinent communication directed to the RO 
earlier in the claims folder.  

The appellant argues that the award of service connection 
should be made effective no later than 1970 when he left 
military service.  The applicable law and implementing 
regulations have been previously discussed.  38 U.S.C.A. § 
5110(a) and 38 C.F.R. § 3.400(b)(2) provide that the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later, unless the claim was 
received within one year after separation from service.

As provided under 38 C.F.R. § 3.155(a), an informal claim in 
some circumstances may be considered to be the date of a 
claim.  Servello, supra; 38 C.F.R. § 3.1(p).  The appellant's 
argument here seems grounded on his interpretation of the 
claim in retrospect as well.  The service medical records do 
not mention this injury in any manner; nor did the veteran 
mention a neck disorder at any time prior to late 2000.  
Although the Board agrees that the record shows occasional 
references to headaches, such evidence did not contain a 
diagnosis of headaches attributed to a neck injury in service 
as none was mentioned.  

The principles established in Brannon, supra are applicable 
here as well.  The record shows that the veteran's 
submissions to the RO did not seek compensation for a 
neck/spinal cord disorder based on service inception until 
recently.  Thus, the Board finds that a review of all of the 
evidence prior to March 2001 does not reasonably reveal that 
he was seeking service connection until late 2000.  See 
Buckley, Suttman and EF all supra.

Under section 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of section 3.157(b).  
Section 3.157(b)(1) addresses when a VA examination report 
may constitute an informal claim.  Here a claim specifying a 
neck injury linked to military service was submitted within 
one year of the 2001 application.  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to March 14, 2001.  
Consequently, the record does allow for an earlier effective 
date for service connection of the spinal cord disorder.  The 
VA reports show the veteran was seen for pertinent complaints 
in late 1999, and that he clearly linked this problem to an 
injury in service in November 2000.  This was followed by a 
communication contemplated by 38 C.F.R. §§ 3.157 and 3.160 to 
establish an informal claim at the time of that treatment.  
Therefore, the appropriate effective date for service 
connection should be November 9, 2000, and compensation would 
be properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  

As noted previously the veteran seems to assert a claim for 
an earlier effective date based upon clear and unmistakable 
error (CUE), and such claim has not been thoroughly reviewed 
by the RO in the first instance.  Nor does it appear that the 
veteran has been informed of the precise pleading 
requirements.  

The Board will point out for the veteran's information, 
should he desire to proceed formally with such a claim, that 
the specific elements of a CUE claim are set forth in Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) as a three-pronged test 
for purposes of determining whether such error is present in 
a prior determination.  For purposes of determining whether 
CUE is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  


ORDER

Entitlement to an effective date for an award of service 
connection for PTSD, retroactive to March 6, 1979, is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to an effective date for an award of service 
connection for residuals of a spinal cord injury retroactive 
to November 9, 2000, is granted, subject to the regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



